DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 02/17/2022.  

2.	Claims 1-9, 11-16, 18-22 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 8, and 15-16 have been amended.  Claims 10 and 17 are cancelled.  Claim 22 is newly added.



Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.


Applicant argues (Claim 1, Remarks p. 10-11) Rymkowski fails to disclose automatically generating, style data for the portion indicating a style of an area surrounding the portion to be filled and content data for the portion indicating content of the digital image of the area surrounding the portion to be filled.


In response, Rymkowski discloses automatically locating a portion of a source image in an automatic content correction process in which a source image from the artistic style is extracted and is designated for automatic content correction (col. 4, ll. 33-40; Fig. 5).  Additionally, Rymkowski discloses both style and content of an area (Fig. 5 “507”) around a target region (Fig. 5 “506”) is obtained to fill image portions, e.g. objects, of the target region.  Therefore, Rymkowski discloses automatically generating, style data for the portion indicating a style of an area surrounding the portion to be filled and content data for the portion indicating content of the digital image of the area surrounding the portion to be filled.



Applicant argues (Claim 1, Remarks p. 11-12) Rymkowski fails to disclose “selecting a source digital image, from multiple digital images, to be used to generate a patch for incorporation into the portion to be filled in the digital image, wherein the source digital image is automatically selected based on a similarity of style between the source digital image that digital image and a similarity of content between the source digital image and the digital image”.

In response, Rymkowski discloses selection of a source digital image from a list of paintings.  Additionally, Rymkowski discloses selecting a desired artistic style (Fig. 4A; col. 10, II. 34-39) and applying the artistic style to a target image, e.g. digital image, to repair undesired artifacts (col, 4, II. 5-8, 11-21).  Rymkowski discloses the selected artistic style may be similar as he teaches replacing target image objects with a style and content similar to style and content around the objects (Fig. 5, “506, 507”), which may result in the objects appearing the same as the area surrounding the objects.  Applicant’s Specification (Para 2) discloses a technique to repair defects in digital images copies patches from another portion of the digital image containing the portion. Thus, Rymkowski’s portion obtained to repair image artifacts by replacing image portions located elsewhere corresponds to generating a patch to fill a portion of the image.  Additionally, Rymkowski repairs an image portion using scene classification and semantics to select content of a similar scene having a similar artistic style (col.4, ll. 5-8; col. 10, ll. 40-45).  Therefore, Rymkowski discloses “selecting a source digital image, from multiple digital images, to be used to generate a patch for incorporation into the portion to be filled in the digital image, wherein the source digital image is automatically selected based on a similarity of style between the source digital image that digital image and a similarity of content between the source digital image and the digital image”.







Applicant argues claims 8 and 15 recite subject matter that is substantially similar to the subject matter of independent claim 1, and are thus allowable for the reasons discussed with regard to claim 1.

	In response, claims 8 and 15 are not allowable based on similar rationale as provided in the above responses to Applicant’s remarks regarding claim 1 as well as the following rejection.



Applicant argues claims 2-7, 9, 11-14, 16 and 18-22 depend from one of the allowable base claims 1, 8 or 15 and are allowable based on dependence from an allowable base claim.  

In response, claims 2-7, 9, 11-14, 16 and 18-22 are not patentable over Rymkowski for at least the reasons that claims 1 and 11 are not patentable over Rymkowski.  Therefore, the rejection in view of Rymkowski is maintained.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims recite “…automatically generating, for a portion to be filled in a digital image, style data for the portion indicating a style of an area surrounding the portion to be filled; 
Selecting the source digital image… wherein the source digital image is automatically selected”, for which support has not been identified in the Specification.  Therefore, correction is required.

Accordingly, claims 2-9, 11-16 and 18-22, are rejected based on dependency from a correspondingly rejected independent claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartlomiej Rymkowski et al., US 10,198,839 B2.


Independent claim 1, Rymkowski discloses in a digital medium environment for style- aware patching in a digital image, a method implemented by at least one computing device, the method comprising:

automatically generating, for a portion to be filled in a digital image, style data for the portion indicating a style of an area surrounding the portion to be filled (i.e. automatically locating a portion of a source image that artistic style is extracted from - col. 4, ll. 33-40; Fig. 5; obtain the style of images - col. 1, II. 60-65 - where the image may be a target image, e.g. digital image - col. 4, II. 16-18; style and content of an area - Fig. 5 “507”-  around a target region - Fig. 5 “506” - is obtained to fill image portions) and content data for the portion indicating content of the digital image of the area surrounding the portion to be filled (i.e. obtain the content of images - col. 1, II, 60-65 -where the image may be a target image, e.g. digital image - col. 4, II. 16-18); 

selecting a source digital image, from multiple digital images, to be used to generate a patch for incorporation into the portion to be filled in the digital image, wherein the source digital image is automatically selected based on both a similarity of style and a similarity of content between the source digital image and the digital image (i.e. select the painting with a desired artistic style from a list of paintings available - Fig. 4A; col. 10, II. 34-39; automatically locating a portion of a source image that artistic style is extracted from - col. 4, ll. 33-40; Fig. 5; applying extracted artistic style to a target image, e.g. digital image, repairs undesired artifacts - col, 4, II. 5-8; the target image may be the source image - col. 4, II. 21-22; col. 12, II. 10-14; the artistic style may be extracted from the portion of the source/target image that does not contain undesired artifacts - col. 4, II. 18-21; the artistic style is extracted from at least one portion of the source/target image - col. 3-4, II. 67-2); 

and generating the patch from the selected source digital image for incorporation into the portion to be filled in the digital image (i.e. replacing the undesired artifacts with the extracted artistic style of the source image - col. 13, II. 45-48).  



Claim 2, Rymkowski discloses The method of claim 1, wherein the style data is generated using a style classifier trained on numerous digital images to determine one or more aesthetics or feelings to include in the style data(i.e. the process may automatically classify a scene by type to select or suggest artistic style - Fig. 4A; col. 10, II. 40-45).  


Claim 3, Rymkowski discloses The method of claim 2, wherein the style classifier is a convolutional neural network trained to perform low-dimensional feature embedding for visual style (i.e. a neural network encodes information about the style source image -col. 4, II. 13-18).



Claim 4, Rymkowski discloses The method of claim 1, further comprising transforming F IG2P7119-US-CON P A TE NTa style of the selected source digital image based on the style data of the digital image, wherein the transforming further increases the similarity of style between the source digital image and the digital image before generating the patch (i.e. the replaced regions having artistic style applied are blended with surrounding regions of the target image, e.g. digital image, to soften transition - col. 13, II. 48-54).  



Claim 6, Rymkowski discloses the method of claim 1, wherein the selecting the source digital image further includes performing an image search based on both the style data and the content data to select a subset of digital images that are related to the digital image (i.e. artistic style is extracted from one or more source images - col. 2, II. 25-28; the user identifies and selects a desired artistic style that is related to the content of the target image from a predetermined list, e.g. subset of images, of available artistic style filters - Fig. 4A; col. 10, II. 34-38, 45-49).  



Claim 7, Rymkowski discloses the method of claim 6, wherein the selecting the source digital image further comprises sampling candidate patches in the portion to be filled of the digital image to produce a collection of candidate patches based on the similarity of style and the similarity of content (i.e. the target image may be the source image - col. 4, II. 21-22; col. 12, II. 10-14; the artistic style may be extracted from the portion of the source/target image that does not contain undesired artifacts - col. 4, II. 18-21; the artistic style is extracted from at least one portion of the source/target image - col. 3-4, II. 67-2), the collection of patches further reducing a number of source digital images in the subset of source digital images (i.e. the target and the source may be the same image - col. 4, II. 17-18; the available list of paintings, e.g. source images, is selected from to provide artistic style - col. 10, II. 30-38 - which inherently teaches when the target image is a source image, the list of available paintings is lessened).



Independent claims 8 and 15, the claims are similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 9, 11, 13-14, 16-17, 19-20, the corresponding rationale applied in the respective rejection of claims 2-7 apply herein.


Claim 21, Rymkowski discloses the method of claim 1, wherein generating the patch further comprises cropping the patch from the selected source digital image to match a size of the portion to be filled in the digital image (i.e. the extracted source image portion replacing a target image portion is similarly sized to the target image portion -  Fig. 5; col. 12, ll. 54-57).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bartlomiej Rymkowski et al., US 10,198,839 B2 as applied to claims 1, 8 and 15 above, and further in view of Dan Goldman et al., US 8,818,135 B1.


Claims 5, Rymkowski discloses cropping a patch (i.e. the extracted source image portion replacing a target image portion is similarly sized - Fig. 5; col. 12, ll. 54-57) and copying a patch to a location within the portion to be filled of the digital image (Fig. 5).

Rymkowski fails to disclose the method of claim 4, further comprising cropping the patch from the source digital image in the transformed style to match a size of a cell of a grid in the portion to be filled of the digital image and copying the cropped patch to the cell in a location of the grid within the portion to be filled of the digital image, which Goldman discloses (i.e. a patch from a low resolution copy image is matched to a hole in an original image that is partitioned into tiles – col. 7, ll. 24-41; and the tile is associated with a source patch used to fill content in the hole – col. 8, ll. 6-11).

It would have been obvious at the effective date of invention to combine Goldman’s cropping the patch from the source digital image in the transformed style to match a size of a cell of a grid in the portion to be filled of the digital image and copying the cropped patch to the cell in a location of the grid within the portion to be filled of the digital image with the method of Rymkowski because associating source patches with locations in a grid of tiles provides a source map of correspondence between tiles and patches, which improves identification of patches for filling holes (Goldman, col. 7, ll. 48-60).



Claims 12 and 18, the corresponding rationale applied in the respective rejection of claim 5 applies herein.






Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlomiej Rymkowski et al., US 10,198,839 B2 as applied to claim 1 above, and further in view of William Marino et al., US 2017/0278289 A1.


Claim 22, Rymkowski discloses applying target image style and content to a source image (abstract).

Rymkowski fails to disclose the method of claim 1, wherein the selecting the source digital image further includes sampling candidate patches at a uniform size from the FIG.6 P7119-US-CON PATENTSmultiple digital images to compare the similarity of style between the multiple digital images and the digital image and the similarity of content between the multiple digital images and the digital image, which  Marino discloses (collecting a training set of samples of digital content for hosting a source digital content - Para 77; frames of the target digital content form a grid having regions of the same size – Para 277; and a matching process is performed to determine target digital content having attributes similar to the source digital content - Para 267).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Marino’s wherein the selecting the source digital image further includes sampling candidate patches at a uniform size from the FIG.6 P7119-US-CON PATENTSmultiple digital images to compare the similarity of style between the multiple digital images and the digital image and the similarity of content between the multiple digital images and the digital image with the method of Rymkowski because providing multiple samples increases likelihood of identification of similar digital content and provides the benefit of incorporating aesthetically pleasing content (Marino, abstract).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619